Title: To George Washington from Charles Carroll of Carrollton, 27 September 1777
From: Carroll, Charles (of Carrollton)
To: Washington, George

 

Dear Sir
Lancaster [Pa.] 27th Septr 1777.

I have had some conversation with Mr Peters Secretary to our board, who informs me that in the month of June last 1000 tin cartridges boxes were sent to the army and delivered to a Captain French: Mr Peters moreover informs me that to his certain knowlege several of these cartridges boxes were converted by the Soldiers into cantines & by some officers into shaving boxes. Commissary Flowers also acquainted me that there are now at Carlile upwards of 2000 tin cartridges boxes: if these are wanted in the army they may be immediately Sent for.
I am sorry to observe that two officers in high command in our army are said to be much addicted to liquor: what trust what confidence can be resposed in such men? they may disconcert the wisest & best laid plans: such men ought to be removed from their command & the army, for their example, besides the mischief which may be occasioned by a clouded & muddled brain, will have a pernicious influence on the others: but how are they to be removed from their command? I could wish to know your Excellencys Sentiments on this Subject. The interest of the best & most glorious cause ought not to be Sacrificed to a false delicacy: these are not times to put into competition the interests of a few with those of a great Community.
Nothing but severe punishments will, in my opinion, make the Commissaries & quartermasters attentive to their duty: your Excellency has the power, and I hope will not want the will to punish such as deserve punishment. I hope your Excellency will excuse the freedom of this letter: my Zeal for our country & my wishes for your Success have impelled me to write thus freely on a subject which claims all your attention, the reformation of the army & of the abuses prevalent in the two important departments of the Quarter Master & Commissary Generals. I am with much esteem Yr Excellencys most obedt hum. Servt

Ch. Carroll of Carrollton

